       Case:18-04884-MCF13 Doc#:38 Filed:07/09/21 Entered:07/09/21 15:23:25                             Desc:
                            Dismissal Voluntary Page 1 of 1
                               IN THE UNITED STATES BANKRUPTCY COURT
                                           District of Puerto Rico



IN RE:
                                                             Case No. 18−04884 MCF
GILBERTO GONZALEZ CRUZ
YVETTE MARTINEZ SANCHEZ
                                                             Chapter 13

xxx−xx−8197
xxx−xx−3614
                                                             FILED & ENTERED ON 7/9/21

                         Debtor(s)



                                             ORDER DISMISSING CASE

Upon the application for voluntary dismissal filed by the debtor(s) (see docket entry #37), it is now

ORDERED, that the instant case be and is hereby dismissed; and it is further

ORDERED, that the Clerk shall dismiss and close any contested matter or adversary proceeding related to the instant
case.

SO ORDERED.



In San Juan, Puerto Rico, this Friday, July 9, 2021 .
